ORDER
The Disciplinary Review Board having filed with the Court pursuant to Rule l:20-15(k) a recommendation that BARBARA H. DUPRE of NORTHFIELD, who was admitted to the bar of this State in 1980, be suspended from the practice of law and compelled to pay a monetary sanction to the Disciplinary Oversight Committee for failure to comply with the determination of the District I Fee Arbitration Committee in Docket No. 1-02-023F, and good cause appearing;
It is ORDERED that BARBARA H. DUPRE be temporarily suspended from the practice of law, effective March 4, 2003, and until respondent satisfies the award of the District I Fee Arbitration Committee in Docket No. I-02-023F and pays a sanction of $500.00 to the Disciplinary Oversight Committee; provided, however, this Order shall be vacated automatically if prior to the effective date of the suspension, the Disciplinary Review Board reports to the Court that respondent has satisfied all financial obligations under this Order or has submitted and is current under an installment payment plan approved by the Board; and it is further
ORDERED that if respondent seeks to be heard on this matter, she shall file with the Clerk of the Court within ten days of the file date of this Order a written request for the issuance of an Order to Show Cause; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*534ORDERED that respondent be restrained and enjoined from practicing law during the period of her suspension and that she comply with Rule 1:20-20.